Citation Nr: 0717097	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-42 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date, prior to April 6, 1992, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date, prior to July 31, 2000, 
for the grant of service connection for degenerative joint 
disease of the lumbar and cervical spines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
January 1972 and from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which granted service connection for PTSD, rated 
30 percent disabling, effective from April 6, 1992, and rated 
100 percent disabling, effective from April 17, 2002.  That 
decision also granted service connection for degenerative 
joint disease of the cervical spine, rated 10 percent 
disabling, effective from August 2, 2000, and service 
connection for degenerative joint disease of the lumbar 
spine, rated 10 percent disabling, effective from August 2, 
2000.  The veteran has expressed disagreement with the 
effective dates for the grant of service connection for all 
three disorders.

In a rating decision dated in November 2004, the RO revised 
the effective dates, from August 2, 2000, to July 31, 2000, 
for the grant of service connection for the veteran's 
cervical and lumbar spine disorders.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks an effective date earlier than April 6, 
1992, for the award of service connection for post- traumatic 
stress disorder and an effective date earlier than July 31, 
2000, for the award of service connection for degenerative 
joint disease of the lumbar and cervical spines. 

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).  VA 
also has a duty to notify veterans of certain procedural 
requirement regarding claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements require VA to notify a veteran of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability, and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A review of the record fails to document that the veteran was 
ever provided with complying notice with respect to his 
claims for an earlier effective date.  There is no mention of 
the information and evidence needed to substantiate the 
veteran's claims for an earlier effective date, or of what 
information and evidence were required of him, and what 
information and evidence would be obtained by VA.  On remand, 
the RO should provide corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) informing the veteran of the 
specific requirements for the assignment of an earlier 
effective date, to include an explanation as to the type of 
evidence needed to establish an earlier effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. §§ 5102, 5103, 
5103, 5103A.  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to VA is 
necessary to substantiate the claims for 
an earlier effective date.  The letter 
should also inform the veteran and his 
representative of what evidence is to be 
provided by the veteran and what evidence 
VA will attempt to obtain on behalf of 
veteran.  The veteran should also be told 
to submit any evidence that he has in his 
possession that pertains to the claims.

2.  Then, readjudicate the claims.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


